Citation Nr: 1043802	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for headaches, to include 
as secondary to a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to August 1996, 
from June 2003 to August 2003, and from January 2005 to January 
2006. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 2007 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits sought 
on appeal.  The Veteran appealed those decisions to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on August 16, 2010, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To obtain a clarifying medical opinion and 
to adjudicate an inextricably intertwined issue.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that in cases where the veteran's service treatment 
records were unavailable, through no fault of the veteran, there 
is a "heightened duty" to assist the veteran in the development 
of the case. See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the evidence shows that the Veteran was involved in 
an improvised explosion device (IED) attack while serving in Iraq 
on May 11, 2005.  A casualty report indicates that he sustained 
first degree burns to his right ear and face from the mine 
explosion while conducting combat operations against enemy forces 
in the Al Anbar province during Operation Matador.  He was a 
passenger in an amphibious assault vehicle and was medevaced to 
the battalion aid station for treatment.  A fellow serviceman has 
also stated that the Veteran appeared dazed following the attack.  
However, the Veteran's service treatment records for his most 
recent period of service from January 2005 to January 2006 are 
unavailable.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence. Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing evidence to 
the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but do ease the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) 
provides a factual basis upon which a determination can be made 
that a particular . . . injury was incurred . . . in service but 
not a basis to link etiologically the [injury] in service to the 
current condition." Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, 
supra.).  Thus, the provisions of section 1154(b) apply only to 
the second material issue involved in establishing direct service 
connection, i.e., evidence of the incurrence of a disease or 
injury in service.

The Veteran's post-service medical records show that he was found 
to have minimal degenerative disc disease of the cervical spine 
in February 2007, which was one year and one month after his 
separation from service.  However, the x-ray report noted that 
there was no acute trauma related abnormality.

The Veteran was also afforded a VA examination in September 2007 
in connection with his claim for service connection for a 
cervical spine disorder, and there is a March 2008 addendum to 
the report.  The examiner reviewed the claims file and indicated 
that the Veteran had degenerative arthritis of the spine, but he 
opined that the disorder was not likely related to the land mine 
explosion in Iraq.  However, the examiner did not provide any 
rationale for the opinion.  

The Court has held that a review of the claims file cannot 
compensate for the lack of the reasoned analysis required in a 
medical opinion.  A medical opinion that contains only data and 
conclusions is also not entitled to any weight.  It is the 
factually accurate, fully articulate, sound reasoning for the 
conclusion that contributes probative value to a medical opinion.  
The Board must be able to conclude that the medical expert has 
applied valid medical analysis to the significant facts of the 
particular case in order to reach the conclusion submitted in the 
medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008). See also Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998).

It would have been helpful had the examiner brought his or her 
expertise to bare in this manner regarding medically known or 
theoretical causes of degenerative arthritis of the spine or 
described how such a disorder generally presents or develops in 
most cases, in determining the likelihood that the current 
cervical spine disorder was caused by the injury in service as 
opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of any 
cervical spine disorder that may be present.

The Board further notes that a decision on the claim for service 
connection for a cervical spine disorder could change the outcome 
of the Veteran's claim for service connection for headaches.  In 
this regard, the Board observes that the Veteran has contended 
that his headaches are secondary to his cervical spine disorder, 
and the August 2007 and September 2007 VA examiners have 
indicated that his headaches could be related to his cervical 
spine disorder.  As such, the service connection claim for 
headaches is inextricably intertwined with the cervical spine 
claim that is already being remanded.  For this reason, the issue 
of entitlement to service connection for a cervical spine 
disorder must be resolved prior to resolution of the issue of 
entitlement to service connection for headaches. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against 
the adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or appellate 
litigation).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issue.

Moreover, the Board notes that none of the VA examiners have 
addressed whether the Veteran's current headaches may be directly 
related to an injury in service, as they have instead focused on 
whether the disorder is secondary to a cervical spine disorder.  
Therefore, the Board finds that a clarifying medical opinion is 
necessary to determine the nature and etiology of any headaches 
that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should refer the Veteran's 
claims folder to the September 2007 VA 
examiner or, if he or she is unavailable, 
to another suitably qualified VA examiner 
for a clarifying opinion as to the nature 
and etiology of any cervical spine disorder 
and headaches that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements. 

The Veteran has contended that he currently 
has a cervical spine disorder and headaches 
that developed as a result of an improvised 
explosion device (IED) explosion in 
service.  The evidence does show that he 
was involved in such an attack while 
serving in Iraq on May 11, 2005.  A fellow 
serviceman has stated that the Veteran 
appeared dazed following the incident, and 
a casualty report indicates that he 
sustained first degree burns to his right 
ear and face from the mine explosion while 
conducting combat operations against enemy 
forces in the Al Anbar province during 
Operation Matador.  He was a passenger in 
an amphibious assault vehicle and was 
medevaced to the battalion aid station for 
treatment.  However, the Veteran's service 
treatment records for his most recent 
period of service from January 2005 to 
January 2006 are unavailable.

It should be noted that in the case of any 
veteran who has engaged in combat with the 
enemy in active service during a period of 
war, satisfactory lay or other evidence 
that an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, condition or hardships of 
such service, even though there is no 
official record of such incurrence or 
aggravation.  Every reasonable doubt shall 
be resolved in favor of the Veteran. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
"Satisfactory evidence" is credible 
evidence. Collette v. Brown, 82 F.3d 389, 
392 (1996).

The examiner should identify all current 
cervical spine disorders.  For each 
diagnosis identified, the examiner should 
state when the disorder first manifested 
and whether it is at least as likely as not 
that disorder is related to the Veteran's 
injury in service or is otherwise causally 
or etiologically related to his military 
service.  

The examiner should also state when the 
Veteran's headaches first manifested and 
whether it is at least as likely as not 
that the current headaches are directly 
related to his injury in service or is 
otherwise causally or etiologically related 
to his military service.  If not, he or she 
should indicate whether the headaches are 
caused or aggravated by a cervical spine 
disorder.

In rendering these opinions, the examiner 
should discuss medically known or 
theoretical causes of the disorders and 
describe how cervical spine disorders and 
headaches generally present or develop in 
most cases, as distinguished from how they 
develop from other causes, in determining 
the likelihood that current disorders were 
caused by an injury in service as opposed 
to some other cause.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  After completing the above action, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the action taken in the 
preceding paragraph.

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


